  Case 1:19-cv-01023-PLM-RSK ECF No. 26 filed 05/29/20 PageID.93 Page 1 of 1



                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

SL FH PRODUCE, LLC,                             )
                           Plaintiff,           )
                                                )      No. 1:19-cv-1023
-v-                                             )
                                                )      Honorable Paul L. Maloney
SANCHEZ FRESH FOODS, INC.                       )
and ANDREW SANCHEZ,                             )
                       Defendants.              )
                                                )

                                        JUDGMENT

      Having granted Plaintiff’s motion for default judgment, the Court awards Plaintiff SL

FH Produce $46,026.50 in damages for the breach of contract claim brought against

Defendants. All pending claims have been resolved. As required by Rule 58 of the Federal

Rules of Civil Procedure, JUDGMENT ENTERS.

      THIS ACTION IS TERMINATED.

      IT IS SO ORDERED.

Date: May 29, 2020                                         /s/ Paul L. Maloney
                                                               Paul L. Maloney
                                                               United States District Judge
